                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   BROOKLYN T., the student, by and
   through her parent, RACHEL
   VANDERGRIFF,                                     Case No. 3:20-CV-0005
                                                    Honorable Laurie J. Michelson
          Plaintiffs,

   v.

   KNOX COUNTY,

          Defendant.


            OPINION AND ORDER DENYING MOTION TO DISMISS [12]


         Brooklyn T. is a minor with a number of disabilities that substantially limit her ability

  to communicate, see, hear, and learn. Throughout her education, Brooklyn has received

  support from an aide, along with some form of assistive communication device. For a number

  of years, Brooklyn used an assistive communication device called DynaVox, a voice-output,

  touch-based device. Beginning in fifth grade, Brooklyn’s school switched the device that it

  provided. Plaintiffs (Brooklyn T. and her mother, Rachel Vandergriff) claim that the new

  device was much less effective and caused Brooklyn so much frustration that she began

  harming herself by punching herself in the eye. Eventually, Brooklyn’s punches detached her

  retina and caused complete blindness in her right eye. Plaintiffs sued both Knox County,

  Tennessee, and the county’s board of education, alleging that the county is liable for

  Brooklyn’s blindness and disfigurement because Brooklyn’s school refused to put in place

  proper behavioral and speech supports to allow her equal and meaningful access to education.

  (The board of education has been dismissed from the case (ECF No. 18).) Plaintiffs bring their



Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 1 of 11 PageID #: 146
  suit under the Americans with Disabilities Act and the Rehabilitation Act. Knox County now

  moves to dismiss the suit, arguing that Plaintiffs are required to exhaust administrative

  remedies under the Individuals with Disabilities Education Act (IDEA).

         For the reasons that follow, the Court finds that although the IDEA’s exhaustion

  requirement applies to Plaintiffs’ claim, exhaustion is not required because it would be futile.

                                                 I.

         Brooklyn has been a student in Knox County public schools since 2014. (ECF No. 12,

  PageID.32.) From a young age, Brooklyn has been challenged by a number of medical

  impairments, including an intellectual disability, autism, hearing loss, sight limitations, and

  cerebral palsy. (Id. at PageID.3.) Throughout her childhood she has been mostly non-verbal

  and used an assistive communication device to communicate. (Id.) During elementary school,

  Brooklyn began using a DynaVox, which is a voice-output, touch-based device that provides

  the user with “the opportunity for literacy, communication, and greater independence.” (Id.)

  Brooklyn also worked with an aide to help with “speech-language services.” (Id.)

         In fifth grade, Brooklyn’s school, Northshore Elementary, switched her from the

  DynaVox to another device called the “GoTalk.” (Id. at PageID.4.) Plaintiffs describe the

  GoTalk as a “more rudimentary speech generating device” and argue that “it proved ineffective

  for Brooklyn in comparison to the more robust speech device to which she had been

  accustomed.” (Id.) Plaintiffs state that Brooklyn had a one percent accuracy rate with the

  GoTalk and that she experienced technical problems when using it. (Id.)

         After the problems with the GoTalk, the school apparently began using a picture-

  exchange communication system (PECs), in which Brooklyn pointed to pictures of items to

  communicate her wishes. (Id. at PageID.5.) Plaintiffs refer to these cards as a “low tech”
                                                 2

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 2 of 11 PageID #: 147
  system and state that they cannot capture most types of communication, including “social

  interactions, giving an opinion, expressing feelings, asking questions, telling a story, or

  showing affection.” (Id.)

         Throughout Brooklyn’s time at West Valley Middle School, the school utilized the

  GoTalk and PECs with her. (Id.) According to Plaintiffs, Brooklyn grew frustrated by her

  difficulties communicating and began punching herself in her right eye. (Id. at PageID.6.)

  Brooklyn’s punches were so frequent and violent that she eventually detached her retina and

  blinded herself completely in her right eye. (Id.)

         According to Plaintiffs, when Brooklyn’s punching first began, the Defendants “did not

  undertake a Functional Behavior Assessment to determine the function behind Brooklyn’s

  self-injurious behavior.” (Id. at PageID.7.) Nor did the school create a Behavior Intervention

  Plan. (Id.)

         Plaintiffs argue that the Defendants’ failure to intervene in Brooklyn’s self-injurious

  behavior and to provide appropriate behavioral supports and an effective communication

  device amount to discrimination against Brooklyn on account of her disability, a denial of

  equal access to education, and a failure to accommodate her disability, in violation of the

  Americans with Disabilities Act and the Rehabilitation Act. (Id.)

         Plaintiffs seek money damages for Brooklyn’s blindness and disfigurement. (Id.) The

  relief requested does not include educational programming changes. (Id.) In the spring of 2018,

  when Brooklyn was in the ninth grade, Defendants again began using the DynaVox with

  Brooklyn and put in place a Behavior Intervention Plan. (Id. at PageID.7–8.) Plaintiffs state

  that these changes ended Brooklyn’s self-injurious behavior. (Id.)



                                                  3

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 3 of 11 PageID #: 148
         The remaining defendant, Knox County, filed a motion to dismiss for failure to state a

  claim upon which relief can be granted. (ECF No. 12.) Knox County argues that Plaintiffs

  were required to exhaust administrative remedies under the IDEA before filing this complaint.

  Plaintiffs argue that administrative exhaustion is not required, saying it would be futile since

  the Plaintiffs seek only money damages for Brooklyn’s physical injuries. (ECF No. 13.)

                                                 II.

         In deciding a motion to dismiss under Federal Rule of Procedure 12(b)(6), the Court

  “construes the complaint in the light most favorable to the plaintiff, accepts the plaintiff’s

  factual allegations as true, and determines whether the complaint ‘contain[s] sufficient factual

  matter, accepted as true, to state a claim to relief that is plausible on its face.’” Heinrich v.

  Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 403 (6th Cir. 2012) (alteration in original)

  (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Failure to exhaust can be a ground for

  dismissal under Rule 12(b)(6) when it is apparent from the face of the complaint that a plaintiff

  has failed to exhaust and that failure creates a bar to relief. See Feathers v. McFaul, 274 F.

  App’x 467, 469 (6th Cir. 2008) (citing Jones v. Bock, 549 U.S. 199, 200, 215 (2007)); Hykes

  v. Lew, No. 16-5509, 2017 WL 4863108, at *2 (6th Cir. Mar. 1, 2017) (citing Steiner v.

  Henderson, 354 F.3d 432, 434 (6th Cir. 2003)) (“[F]ailure to exhaust is an appropriate basis

  for dismissal under Rule 12(b)(6).”).

                                                III.

         The IDEA requires states that receive federal funds to guarantee all students receive a

  “free appropriate public education” (or FAPE) by providing needed special education services

  to children with disabilities. 20 U.S.C. § 1412(a)(1)(A). The IDEA works in concert with Title

  II of the Americans with Disabilities Act (ADA), 42 U.S.C. § 12131 et seq., and § 504 of the
                                                 4

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 4 of 11 PageID #: 149
  Rehabilitation Act, 29 U.S.C. § 794, which prohibit discrimination against both adults and

  children with disabilities, in public schools and other settings.

          Section 1415(l) of the IDEA requires that a plaintiff exhaust the IDEA’s administrative

  dispute resolution procedures before filing an action under the IDEA, or under the ADA, the

  Rehabilitation Act, or similar laws when her suit seeks relief for the denial of a “free

  appropriate public education.” Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 752 (2017).

         The Court must first determine if the IDEA’s exhaustion requirement applies, and if it

  does, whether Plaintiffs’ failure to exhaust may be excused.

                                                 A.

         Knox County argues that, even though Plaintiffs have brought claims under only the

  ADA and the Rehabilitation Act, they must still exhaust administrative remedies required by

  the IDEA.

         The language of the IDEA makes clear that “a plaintiff bringing suit under the ADA,

  the Rehabilitation Act, or similar laws ‘seeking relief that is also available under [the IDEA]’

  must first exhaust the IDEA’s administrative procedures.” Fry, 137 S. Ct. at 746 (quoting 20

  U.S.C. § 1415(l)). So a plaintiff cannot escape the IDEA’s exhaustion requirement simply by

  bringing her suit under another statute. The Supreme Court has interpreted “relief that is also

  available under the IDEA” to mean a denial of a “free appropriate public education.” Id. at

  752. To determine whether a suit seeks such relief, the Court looks to the “substance, or

  gravamen, of the plaintiff’s complaint.” Id. So the key inquiry to determine whether Plaintiffs

  are required to exhaust is to ask whether the gravamen of their case is a denial of a FAPE.

         Determining the gravamen of a complaint is often a challenging task. But the Supreme

  Court has provided a pair of hypothetical questions for courts to consider to assist with the
                                                  5

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 5 of 11 PageID #: 150
  task: “First, could the plaintiff have brought essentially the same claim if the alleged conduct

  had occurred at a public facility that was not a school? And second, could an adult at the

  school—say, an employee or visitor—have pressed essentially the same grievance?” Fry, 137

  S. Ct. at 756. When the answer to those questions is yes, the complaint is unlikely to be about

  the denial of a FAPE; but when the answer is, the complaint probably does concern a FAPE.

  Id.

            In this case, the answer to both hypothetical questions is “no.”

            Plaintiffs try to argue that the answer to the first question is “yes” because a public

  library or theater would have to provide effective communication aids to persons with a

  disability. It is true that public entities and places of public accommodation are required to

  provide “appropriate auxiliary aids and services where necessary to afford individuals with

  disabilities” equal access. 28 C.F.R. § 35.160(b)(1) (part of the ADA regulations for public

  entities); see also 28 C.F.R. § 36.303 (ADA regulations for places of public accommodation).

  An appropriate auxiliary aid or service in the context of communication is one that “is

  necessary to ensure effective communication.” Id. § 35.160(b)(2). So Plaintiffs could bring a

  claim for denial of an effective means of communication against a public facility other than a

  school.

            But Plaintiffs’ claim in this case is not simply a claim of failure to accommodate

  Brooklyn’s disability by providing an effective means of communication. Instead, Plaintiffs

  claim that Knox County schools are responsible for Brooklyn’s self-inflicted injuries because

  they did not provide her chosen communication device and because they failed to implement

  a Behavior Intervention Plan as required under Brooklyn’s individual education program (IEP)

  after school employees began to observe Brooklyn’s self-injurious behavior. Plaintiffs
                                                    6

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 6 of 11 PageID #: 151
  emphasize that their claim is only to recover for Brooklyn’s physical injuries. So Plaintiffs’

  claim is inherently tied to Brooklyn’s interactions with school employees over an extended

  time horizon: first, Plaintiffs claim that Brooklyn began hurting herself after school employees

  made a decision to switch her communication device from one she had been using for years,

  and second, the alleged duty for the school employees to intervene to stop Brooklyn’s self-

  injurious behavior only arose after the employees observed this behavior a number of times.

  Further, school officials have a unique relationship with their students that a librarian or theater

  usher simply does not have. See, e.g., Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 655

  (1995) (“for many purposes school authorities act in loco parentis”) (internal citations and

  alterations omitted). So Brooklyn’s claim is unique to the school setting and could not be

  brought against another public entity.

           The same logic applies to the second question. It is clear that an adult, such as a school

  employee or visitor, could not bring a similar claim. Although a school might be required to

  provide a device to allow for effective communication for an adult, an adult could not bring a

  claim for an injury allegedly caused by the school’s decision to switch devices or for the

  school’s failure to intervene in the adult’s self-injurious behavior caused by that decision.

  Since Brooklyn’s grievance is so tied to her IEP and the decisions made by her aides, teachers,

  and other school employees, only a student in an educational setting could bring a similar

  claim.

           At bottom, Plaintiffs allege that Knox County is responsible for Brooklyn’s injuries

  because her school denied her an appropriate and effective assistive communication device

  and failed to put in place a behavioral intervention plan, as required by her IEP. Although

  Plaintiffs’ complaint asks only for damages related to Brooklyn’s personal injuries, their claim
                                                   7

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 7 of 11 PageID #: 152
  is inextricably tied with the denial of a FAPE and thus the IDEA’s exhaustion requirement

  applies to this lawsuit.

                                                 B.

          But the finding that the IDEA’s exhaustion requirement applies does not end the

  Court’s inquiry. Plaintiffs argue that administrative exhaustion would be futile since they seek

  only money damages to remedy Brooklyn’s physical injuries. (ECF No. 13, PageID.119.)

  Although Plaintiffs conflate this argument with the threshold question of the applicability of

  the IDEA, the Court separately analyzes whether the futility exception to the exhaustion

  requirement applies.

          The Supreme Court in Fry left open the possibility that exhaustion is not required when

  “the specific remedy [the student] requests . . . is not one that an IDEA hearing officer may

  award[.]” 137 S. Ct. at 752 n.4. Although the Sixth Circuit has not yet addressed this open

  question, the court’s pre-Fry treatment of this issue still stands. Under Sixth Circuit law, even

  when the IDEA might otherwise apply, exhaustion is not required “if it would be futile or

  inadequate to protect the plaintiff’s rights.” Covington v. Knox Cty. Sch. Sys., 205 F.3d 912,

  917 (6th Cir. 2000), amended on denial of reh’g (May 2, 2000). This approach is also supported

  by a recent First Circuit case, Doucette v. Georgetown Pub. Sch., 936 F.3d 16 (1st Cir. 2019).

  In Doucette, the court found that even when the IDEA applies under the Fry analysis, it is

  unnecessary to enforce the exhaustion requirement when administrative proceedings would be

  futile. Id. at 31.

          The Sixth Circuit has not clearly delineated the bounds of the futility exception. But

  Covington and subsequent cases make clear that the exception is a narrow one; it applies only

  in unique circumstances when the harm is “wholly in the past” and money damages are the
                                                 8

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 8 of 11 PageID #: 153
  only remedy that can make the student whole. See Covington, 205 F.3d at 917; see also F.H.

  ex rel. Hall v. Memphis City Sch., 764 F.3d 638, 644 (6th Cir. 2014) (finding futility where the

  “administrative process cannot provide either the type of relief [plaintiff] seeks or any other

  type of remedy to redress wholly retrospective injuries”); B.H. v. Portage Pub. Sch. Bd. of

  Educ., No. 08-293, 2009 WL 277051, at *10 (W.D. Mich. Feb. 2, 2009) (suggesting that claims

  excused from exhaustion include those that “arise from improper discipline, acts of physical

  abuse by school officials, or other discrete events lying solely in the past and only tangentially

  related to core educational concerns”).

         The appropriate remedy for the plaintiff’s injuries is an important part of this inquiry

  because the IDEA’s administrative procedures allow for only equitable relief. This relief is

  limited to “(1) future special education and related services to ensure or remedy a past denial

  of a FAPE; and (2) reimbursements to parents for education-related expenditures that the state

  ought to have borne.” Doucette, 936 F.3d at 32. Monetary damages are not available under the

  IDEA. See Covington, 205 F.3d at 916 (6th Cir. 2000).

         But even though money damages are not available under the IDEA, a plaintiff cannot

  circumvent IDEA exhaustion simply by asking for monetary relief. Id. So the most important

  question is not whether the plaintiff seeks monetary damages, but “whether the plaintiff has

  alleged injuries that could be redressed to any degree by the IDEA’s administrative procedures

  and remedies.” Holden v. Jensen, No. 10-697, 2011 WL 4036665 (W.D. Mich. Sept. 12, 2011).

         This question of redressability is often closely tied to whether a plaintiff’s injuries are

  completely in the past or whether they can still, to some degree, be ameliorated through

  educational supports. Covington makes clear that the relevant inquiry is whether the IDEA’s

  remedies could provide sufficient relief, “even if it is not the specific relief that the plaintiff
                                                  9

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 9 of 11 PageID #: 154
  requested.” 205 F.3d at 917 (internal citation omitted). There are a number of cases in this

  Circuit in which the courts found that administrative exhaustion was required because the

  IDEA could still provide some form of remedy when the plaintiff was seeking money damages

  for personal injury. See, e.g., Holden v. Jensen, No. 10-697, 2011 WL 4036665, at *9 (W.D.

  Mich. Sept. 12, 2011) (finding that remediation of plaintiff’s injuries and academic

  deficiencies would be best addressed by educational professionals through administrative

  process); D.M. v. Bd. of Educ. Toledo Pub. Sch., 359 F. Supp. 3d 537, 544 (N.D. Ohio 2019)

  (finding futility not established where plaintiff’s harms were not “wholly in the past” because

  he remained a student, far from graduation age); P.G. v. Rutherford Cty. Bd. of Educ., 313 F.

  Supp. 3d 891, 905 (M.D. Tenn. 2018) (holding that plaintiff who sought both money damages

  and changes to an education plan was required to exhaust).

         But that is not the case here. Brooklyn’s grievances related to her current IEP have

  already been fully remedied. As noted, in the spring of 2018, Defendants started using the

  DynaVox with Brooklyn again and put in place a Behavior Intervention Plan. The only

  remaining issue is compensation, in the form of money damages, for Brooklyn’s permanent

  injuries and disfigurement. These injuries are “wholly in the past” and cannot be remedied by

  any change in her IEP or remedial education. If the school is at fault, the only possible remedy

  is money damages.

         There is one additional factor that supports finding exhaustion futile in this case.

  Although not explicitly addressed in the Sixth Circuit case law, the First Circuit’s futility

  analysis also considers whether “the administrative process would provide negligible benefit

  to the adjudicating court.” Doucette, 936 F.3d at 31. Here, Plaintiffs’ claims ultimately center

  around the question of causation: did the actions or inactions of Knox County school staff
                                                10

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 10 of 11 PageID #: 155
  cause Brooklyn to physically injure herself? Questions of causation are not ones which

  educational professionals involved in the administrative process are uniquely qualified to

  address. In fact, “[m]edical causation questions are routinely considered by district courts and

  juries, assisted by the testimony of medical experts, without the benefit of an administrative

  record.” Id. at 33. Here, the traditional tools of civil litigation (discovery, expert witnesses,

  etc.) will be able to provide the information necessary to adjudicate this case.

         Because money damages are truly the only remedy for Brooklyn’s wholly retrospective

  physical injuries, and the administrative process would provide negligible benefit to

  adjudication, the Court finds that this is one of the rare cases where administrative exhaustion

  would be futile and thus the failure to exhaust is excused.

                                                IV.

         For the foregoing reasons, the Court DENIES Knox County’s motion to dismiss. (ECF

  No. 12.)

         SO ORDERED.

         Dated: June 25, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                                 11

Case 3:20-cv-00005-LJM-DCP Document 23 Filed 06/25/20 Page 11 of 11 PageID #: 156
